Order entered December 6, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00893-CV

MY THREE SONS, LTD., MY THREE SONS MANAGEMENT, LLC, PRESTONWOOD
     OB/GYN ASSOCIATES, P.A., CHRISTOPHER RIEGEL, MD, P.A., AND
                   CHRISTOPHER RIEGEL, Appellants

                                              V.

                 MANHATTAN CONSTRUCTION COMPANY, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-00626-2017

                                          ORDER
        By order dated October 31, 2017, we directed court reporter Robyn M. Rodriguez to file

the record designated by the parties no later than November 20, 2017. To date, however, the

record has not been filed. Accordingly, we ORDER the record be filed by December 21, 2017.

        We DIRECT the Clerk of the Court to send a copy of this order to Ms. Rodriguez and

the parties.




                                                     /s/   CRAIG STODDART
                                                           JUSTICE